IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-49,098-10


                           IN RE JOE GARCIA ESTRADA, Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
     CAUSE NOS. 697896, 724327, 724328, 724329, 724330, 724331, 724332 & 724333
                        IN THE 180TH DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Among other things, he contends that he filed applications

for writs of habeas corpus in the 180th District Court of Harris County, that more than 180 days have

elapsed, and that the applications have not yet been forwarded to this Court.

       Respondent, the Judge of the 180th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the records on such habeas corpus applications. In

the alternative, Respondent may resolve the issues raised by the writs and then have the District

Clerk submit the records on such applications. In either case, Respondent’s answer shall be
                                                                                              2

submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted her response.



Filed: March 25, 2015
Do not publish